DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group I: Figures 1-5, legs of unchanging length attached to second end of plant holder sidewall
Group II: Figure 6A, legs of adjustable length utilizing telescoping sections attached to second end of planter sidewall 
Group III: Figure 6B, legs of adjustable length utilizing a slidable adjustment
Group IV: Figure 6C, legs of adjustable length utilizing a threaded adjustment
The species are independent or distinct because each species defines a different structure of the plant holder legs. Group I relates to legs that do not have an adjustable length at all, thus very distinct from the adjustable legs of Groups II-IV. Group II relates legs that are adjustable by the usage of a plurality of sections that telescope relative to each other, which is a completely distinct structure from that of Groups I, III, and IV. Group III relates to legs that are adjustable by the usage of the legs sliding in and out of a hole in the second end surface of the planter, which is a completely distinct structure from that of Groups I-II and IV. Group IV relates to legs that are adjustable by the usage of the legs being screwed in and out of a threaded hole in the second end surface of the planter, which is a completely distinct structure from that of Groups I-III. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims 
In addition to the election of one of species I-IV above applicant is further required to elect one of the following subspecies of Group A or B below.  This application contains claims directed to the following patentably distinct sub-species: 
Group A: Figures 5A-5B, handle protrusions
Group B: Figures 5C-5D, cavity/aperture handles
The species are independent or distinct because each sub-species has a different structure of the handles to be used to pick the plant holder up from. Group A relates to a plurality of protrusions coming out of the sidewall of the plant holder. Group B relates to cavities or apertures made in or through the surface of the sidewall of the plant holder. These are two completely distinct structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed sub-species, or a single grouping of patentably indistinct sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 17 are generic.
There is a search and/or examination burden for the patentably distinct species and sub-species as set forth above because at least the following reason(s) apply:  
--the inventions have acquired a separate status in the art in view of their different classification
--the inventions have acquired a separate status in the art due to their recognized divergent subject matter

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN J MORONEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/             Supervisory Patent Examiner, Art Unit 3642